SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

189
CA 11-00242
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND LINDLEY, JJ.


KIMBERLY B. ROONEY, PLAINTIFF-RESPONDENT,

                     V                                     MEMORANDUM AND ORDER

JOHN E. ROONEY, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
DEFENDANT-APPELLANT.

KAMAN, BERLOVE, MARAFIOTI, JACOBSTEIN & GOLDMAN, LLP, ROCHESTER
(RICHARD GLEN CURTIS OF COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Philip
B. Dattilo, Jr., R.), entered April 21, 2010 in a divorce action. The
order determined the parties’ disputed economic issues.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Rooney v Rooney ([appeal No. 3] ___ AD3d
___ [Feb. 17, 2012]).




Entered:   February 17, 2012                            Frances E. Cafarell
                                                        Clerk of the Court